Citation Nr: 1757416	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  08-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left (dominant) shoulder supraspinatus tendinopathy and acromioclavicular joint (AC) joint osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease, status post fusion, prior to September 18, 2009, and in excess of 30 percent thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies, prior to January 19, 2011, and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, R.D., and B.D.
ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990, from September 2002 to August 2003, and from October 2004 to December 2005. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for degenerative changes of the left shoulder and assigned an initial 20 percent disability rating; granted service connection for cervical disc syndrome and assigned an initial 10 percent rating; granted service connection for carpal tunnel syndrome of the left wrist and assigned an initial 10 percent rating, and granted service connection for degenerative changes of the right knee and assigned an initial 10 percent rating. 

The Veteran appealed the May 2007 rating decision.  Before the matter was certified to the Board, in an October 2009 rating decision, the RO increased the rating for the Veteran's cervical spine disability to 30 percent, effective September 18, 2009.  In a June 2012 rating decision, the RO recharacterized the Veteran's carpal tunnel syndrome of the left wrist as chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies, and increased the rating for that disability to 30 percent, effective January 19, 2011. 

In May 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2010, January 2013, and April 2015, the Board remanded the case for additional evidentiary development and due process considerations.  For the reasons set forth below, another remand is required.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2015 remand, the Board directed the AOJ to obtain and associate with the file various records, including complete clinical records from the Durham VA Medical Center (VAMC).  If the AOJ was unable to obtain these records, it was instructed to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The record does not reflect any finding that these records were unavailable or no longer exist, and the Veteran has not been notified that these records are unavailable.  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

The AOJ was also instructed to obtain records from a January 2008 surgery of the Veteran's cervical spine, which was conducted at Carolina Spine.  The record does not reflect that these surgical records were obtained or that the Veteran was notified of their unavailability.

Moreover, pursuant to the April 2015 remand, the Veteran was provided with VA examinations in February 2016 in connection with his claims.  However, in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), additional examinations are required.  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of § 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing." Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include all of these findings.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, range of motion findings during a flare-up were either absent or the examiner stated that range of motion during flare-ups could not be estimated without resort to mere speculation because the examination was not performed during a flare-up.  However, the examiner did not document the efforts made to provide an estimate of functional loss.  

For these reasons, additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected left shoulder, right knee, left wrist, and cervical spine disabilities.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder, cervical spine, left wrist, and right knee disabilities.  A specific request should be made for records corresponding to the Veteran's January 2008 cervical spine surgery at Spine Carolina performed by Dr. Moody. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to specifically include the complete clinical records from the Durham VAMC for the period from December 2005 to the present.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right shoulder toes in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After securing any outstanding medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months requiring prescribed bedrest and identify all neurological manifestations of the disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After securing any outstanding medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic left wrist pain/carpal tunnel syndrome, to include C6 and C7 radiculopathies.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should provide an opinion as to whether the Veteran has incomplete or complete paralysis of the right median nerve.  If there is incomplete paralysis, the examiner should opine as to whether the disorder is mild, moderate, or severe in nature. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After securing any outstanding medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should also discuss any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




